     Case 2:15-cv-12866 Document 33 Filed 10/27/20 Page 1 of 1 PageID #: 203




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


JACQUELINE BROWN,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:15-cv-12866

BOSTON SCIENTIFIC CORPORATION,

                              Defendant.


                        MEMORANADUM OPINION AND ORDER

       On September 25, 2020, I entered an order directing plaintiff to show cause on or before

October 26, 2020, why her case should not be dismissed as to Boston Scientific Corporation

(“BSC”) for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure

and Rule 41.1 of the Local Rules of Civil Procedure.

       Plaintiff has not responded to the Show Cause Order. The court ORDERS, pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil

Procedure and after weighing the factors identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.

1989), that defendant, BSC, is dismissed without prejudice. No defendants remain, and the court

DIRECTS the Clerk to close the case and strike it from the active docket.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER: October 27, 2020
